                      Case 20-11570-LSS         Doc 277      Filed 08/06/20     Page 1 of 1



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


       In re                                                 Chapter 11

       PYXUS INTERNATIONAL, INC., et al.,                    Case No. 20-11570 (LSS)

                              Debtors.                       (Joint Administration)


                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE

               Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
hac vice of Amy R. Wolf of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York, NY 10019 to
represent the Ad Hoc Crossholder Group in the above-captioned cases.


Dated: August 6, 2020                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                                              /s/ Paige N. Topper
                                              Paige N. Topper (No. 6470)
                                              1201 North Market Street, Suite 1600
                                              Wilmington, DE 19801
                                              Telephone: (302) 658-9200

                 CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                Pursuant to Local Rule 9010-1, I, Amy R. Wolf, certify that I am eligible for admission to this
Court, and am admitted, practicing, and in good standing as a member of the bar of the State of New York. I
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing
Order for District Court Fund effective 9/1/16. I further certify that the annual fee of $25.00 has been paid to the
Clerk of Court for District Court.

Dated: August 6, 2020                         WACHTELL, LIPTON, ROSEN & KATZ
                                              /s/ Amy R. Wolf
                                              Amy R. Wolf
                                              51 West 52nd Street
                                              New York, NY 10019
                                              Tel: 212-403-1141
                                              ARWolf@wlrk.com

                              ORDER GRANTING MOTION
       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
